Title: To James Madison from Caleb Atwater, 20 December 1809
From: Atwater, Caleb
To: Madison, James


Dear Sir,
Sullivan Decr 20th 1809
Much has been said about the triumph of Federalism in this State, both in and out of it. Having lived in the state a great number of years and having formed a very extensive acquaintance with men belonging to both parties, I think myself qualified to judge pretty correctly in matters relative to our state affairs. And of all the causes which have produced the present disastrous situation of the Republican Party, I must say, that it is almost entirely owing to the appointment of federal post masters. Their conduct just before and during our elections has been the most shameful and abandoned. At such times, Republican newspapers and handbills are detained in the Post Offices while Federal Newspapers & lying hand bills fill every bar-room & grog-shop in the State. The evil is so great that it has become truely alarming to every friend to his Country. For several years the Post Master General has appointed such men and such men only to office.

My feelings have been wounded to such a degree that I cannot refrain from laying my complaint before the President of the United States. Such a post master have we had in this town who is at this time recommending one like himself for his successor.
The Post Master says that “Granger is a relation of his, and our petitions & remonstrances will be of no use.”
In this county at the last spring election, had the news of the arrangement with Erskine been received in season, the Republicans would have obtained the election. The Federalists had this news on the first day of the election, but the federal post masters detained the newspapers from the Republicans until the election was over and then took the papers from their pockets (belonging to Republicans) which had been in them for three days, and read them aloud. This actually took place in this town.
Such conduct Sir, is intolerable. This same man become odious in the eyes of all, is now recommending as a Successor, a man after his own heart. Sir, we cannot feel reconciled to his appointment. We wish to have Mr. William Jennings, a young man of Republican principles and strict integrity appointed.
If we are to be oppressed any longer in this scandalous manner, we wish to know it.
Should we be disappointed in this laudable attempt, the most serious consequences to our Party, and our Country are apprehended.
Nothing but the exigency of the case would have led me to address a letter to the first Magistrate of the Union. It may appear extraordinary to your Excellency, to address a letter to the President, instead of the Post Master General. But Sir, we are insultingly told, that it is of no use to write to “Gid. Granger.” I am Sir, with Great Respect your Excellency’s humble servt
Caleb Atwater.
